Appellate Case: 21-8065        Document: 010110691885   Date Filed: 06/02/2022   Page: 1
                                                                    FILED
                                                        United States Court of Appeals
                          UNITED STATES COURT OF APPEALS        Tenth Circuit

                                 FOR THE TENTH CIRCUIT                    June 2, 2022
                             _________________________________
                                                                     Christopher M. Wolpert
                                                                         Clerk of Court
     ANNA BAKUNDUWUKOMEYE,
     surviving spouse and wrongful death
     representative of Life Maisha, decedent,

           Plaintiff - Appellant,

     v.                                                      No. 21-8065
                                                    (D.C. No. 2:20-CV-00087-ABJ)
     KAYCEE SHROYER,                                           (D. Wyo.)

           Defendant - Appellee,

     and

     HARMAN PREET BHANGU;
     GEODYNE, LLC, d/b/a Geodyne
     Transport; CRAIG HUTCHERSON;
     BROTHERS TRUCKLINES
     CORPORATION; OCEAN BLUE
     TRANSPORT; KAMAL PREET SINGH,

           Defendants.
                             _________________________________

                                 ORDER AND JUDGMENT*
                             _________________________________

 Before TYMKOVICH, Chief Judge, HOLMES and ROSSMAN, Circuit Judges.
                  _________________________________


 *
   After examining the briefs and appellate record, this panel has determined
 unanimously that oral argument would not materially assist in the determination of
 this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
 ordered submitted without oral argument. This order and judgment is not binding
 precedent, except under the doctrines of law of the case, res judicata, and collateral
 estoppel. It may be cited, however, for its persuasive value consistent with
 Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Appellate Case: 21-8065    Document: 010110691885       Date Filed: 06/02/2022    Page: 2



       Anna Bakunduwukomeye appeals from the district court’s grant of summary

 judgment to defendant Kaycee Shroyer on the ground that she failed to comply with

 the notice requirements of the Wyoming Governmental Claims Act (WGCA) in this

 wrongful-death suit. Exercising jurisdiction under 28 U.S.C. § 1291, we affirm.

                                   BACKGROUND

       On March 13, 2019, a snowstorm caused several semitrucks to skid off I-80 in

 Wyoming. Ms. Bakunduwukomeye’s husband, Life Maisha, was driving one of

 those trucks. Wyoming Highway Patrol Trooper Kaycee Shroyer arrived at the scene

 and tried to assist the drivers, but the accidents continued. Another truck crashed

 into Trooper Shroyer’s patrol car; this truck then was moved and parked alongside

 Mr. Maisha’s truck. Mr. Maisha was standing between his truck and the moved truck

 when a third truck crashed into the moved truck, pushing it into Mr. Maisha’s truck

 and crushing him to death.

       Acting as the surviving spouse and personal representative of Mr. Maisha,

 Ms. Bakunduwukomeye brought a diversity action against several defendants. As

 relevant to this appeal, she asserted a negligence claim against Trooper Shroyer in his

 individual capacity. She gave notice of her claim to Trooper Shroyer and the

 Wyoming Highway Patrol before filing this lawsuit. But she did not give notice to

 the general services division of the Wyoming Department of Administration and

 Information (A&I), which is the WGCA-designated recipient for notice of claims

 against the state. See Wyo. Stat. Ann. § 1-39-113(c). Trooper Shroyer sought

 summary judgment on the ground that the WGCA required Ms. Bakunduwukomeye

                                            2
Appellate Case: 21-8065    Document: 010110691885         Date Filed: 06/02/2022    Page: 3



 to present notice of her claim against him to A&I. The district court agreed and

 granted summary judgment to Trooper Shroyer. It then certified its decision as a

 final, appealable decision under Federal Rule of Civil Procedure 54(b).

                                      DISCUSSION

       We review the grant of summary judgment de novo. Dullmaier v. Xanterra

 Parks & Resorts, 883 F.3d 1278, 1283 (10th Cir. 2018). Summary judgment is

 appropriate when “the movant shows that there is no genuine dispute as to any

 material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ.

 P. 56(a). Because this is a diversity action, we apply the substantive law of the forum

 state, here Wyoming. Dullmaier, 883 F.3d at 1283. “When interpreting [state] law,

 we must look to rulings of the highest state court, and, if no such rulings exist, must

 endeavor to predict how that high court would rule.” Marcantel v. Michael & Sonja

 Saltman Fam. Tr., 993 F.3d 1212, 1221 (10th Cir. 2021) (internal quotation marks

 omitted).

       The sole issue before us is whether Ms. Bakunduwukomeye was required to

 present to A&I notice of her claim against Trooper Shroyer. We have not located any

 decisions of the Wyoming Supreme Court deciding this issue, but we predict that the

 court would hold that she was required to do so.

       Under Wyo. Stat. Ann. § 1-39-113(a), “[n]o action shall be brought under this

 act against a governmental entity unless the claim upon which the action is based is

 presented to the entity as an itemized statement in writing within two (2) years of the

 date of the alleged act, error or omission . . . .” Further, § 1-39-113(c) provides that

                                             3
Appellate Case: 21-8065    Document: 010110691885         Date Filed: 06/02/2022    Page: 4



 “[a]ll claims against the state shall be presented to the general services division of the

 department of administration and information. Claims against any other

 governmental entity shall be filed at the business office of that entity.” The district

 court held that although “[t]he WGCA does not specifically refer to public employees

 in Section 113, . . . case law in Wyoming clearly contemplates the provision of notice

 to public employees pursuant to the WGCA.” Aplt. App. at 159. “Pursuant to

 Wyoming case law that incorporates public employees into the WGCA notice of

 claim requirement, Defendant Shroyer is considered ‘the State’ for the purposes of

 Section 113.” Id.

       The cases the district court relied on as incorporating public employees into

 the notice requirements of the WGCA are Allen v. Lucero, 925 P.2d 228 (Wyo.

 1996), and Garnett v. Brock, 2 P.3d 558 (Wyo. 2000).1 In Allen, the plaintiff sued a

 county and its sheriff, in both his official and individual capacities. 925 P.2d at 229.

 The Wyoming Supreme Court stated, “[a] prerequisite in pursuing a claim against the

 state or its officers is compliance with the notice requirement of the claims act.” Id.

 at 230 (emphasis added). Because the plaintiff had not provided notice to the

 defendants, the court affirmed the grant of summary judgment to the defendants. Id.

 at 230-31. And in Garnett, an inmate sued two prison employees. 2 P.3d at 559.

 The Wyoming Supreme Court held that the inmate failed to state a claim in part


       1
         The Wyoming Supreme Court later abrogated both Allen and Garnett to the
 extent they hold that pleading compliance with the WGCA is a jurisdictional
 requirement. See Brown v. City of Casper, 248 P.3d 1136, 1144, 1146-48 (Wyo.
 2011).
                                             4
Appellate Case: 21-8065    Document: 010110691885        Date Filed: 06/02/2022     Page: 5



 because he did not allege compliance with the notice provisions of the WGCA. Id.

 After recognizing that the defendants were “public employees” acting within the

 scope of their duties and the WGCA applied, the court stated, “[o]ne seeking relief

 pursuant to the [WGCA] is required to submit a claim to the governmental entity

 within two years of the date of the alleged act . . . . The submission of a claim is a

 prerequisite to an action against the state or its public employees.” Id. at 561

 (emphasis added).

       Ms. Bakunduwukomeye does not dispute that the Wyoming Supreme Court

 has extended the provisions of § 1-39-113(a) to public employees. To the contrary,

 she concedes that she must give notice to a defendant who is a public employee,

 see Aplt. Opening Br. at 18-19 (“Wyoming courts have held that notice should be

 provided to the public employee.”), and contends that she did so, see id. at 34 (“In

 this case, Plaintiff did comply with the notice provisions of the WGCA. . . . There is

 no question that Plaintiff provided notice to Defendant Shroyer[.]”). The dispute

 here is the manner of the required notice—specifically, whether

 Ms. Bakunduwukomeye had to comply with § 1-39-113(c) and present notice to A&I.

       Ms. Bakunduwukomeye argues that the plain language of § 1-39-113(c) refers

 only to “the state” and “any other governmental entity,” not “public employees.” She

 further argues that both Allen and Garnett addressed situations in which the plaintiffs

 failed to give any notice to any defendant. She asserts that both cases, therefore,

 address the requirement of giving notice (§ 1-39-113(a)), not the mechanics of giving



                                             5
Appellate Case: 21-8065    Document: 010110691885        Date Filed: 06/02/2022     Page: 6



 notice (§ 1-39-113(c)). And, as stated, she points out that unlike the plaintiffs in

 Allen and Garnett, she gave notice of her claim to Trooper Shroyer.

       Garnett applied the notice requirement of § 1-39-113(a) where the plaintiff

 sued only public employees, not public employees in addition to a governmental

 entity. 2 P.3d at 561. And it applied the notice requirement even though the plain

 language of § 1-39-113(a) does not mention “public employees” but instead refers

 only to “actions against a governmental entity.” Likewise, the Wyoming Supreme

 Court previously extended other provisions of the WGCA to encompass “public

 employees” even though the statutes refer only to a “governmental entity.”

 See Hamlin v. Transcon Lines, 701 P.2d 1139, 1142 (Wyo. 1985) (recognizing that

 public employees are subject to exceptions to absolute immunity, even though

 §§ 1-39-105 through 1-39-112 state only that a “governmental entity” is liable). We

 therefore predict that the Wyoming Supreme Court would not consider it dispositive

 that subsection (c) addresses “the state” and “any other governmental entity,” not

 “public employees.”

       Garnett stated that the state district court correctly decided not to proceed with

 the plaintiff’s claim because “[t]here is no allegation in Garnett’s Complaint that he

 filed a claim with the State, pursuant to the Wyoming Governmental Claims Act, at

 any time.” 2 P.3d at 561 (emphasis added). Thus, it appears that the Wyoming

 Supreme Court believed that the proper procedure would have been for Mr. Garnett

 to give notice to the state as required by the WGCA—that is, to present notice to

 A&I, as set forth in § 1-39-113(c)—even though he was suing public employees and

                                             6
Appellate Case: 21-8065     Document: 010110691885        Date Filed: 06/02/2022     Page: 7



 not the state itself. In light of Garnett, we predict that, if faced with the question

 before this court, the Wyoming Supreme Court would hold that

 Ms. Bakunduwukomeye was required to present notice to A&I, even though she

 intended to sue Trooper Shroyer in his individual capacity. Given her failure to do

 so, the district court properly granted summary judgment in favor of Trooper

 Shroyer.

                                     CONCLUSION

        The district court’s judgment is affirmed.


                                              Entered for the Court


                                              Jerome A. Holmes
                                              Circuit Judge




                                             7